DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 7 and 16 are directed a method of creating a personalized immune-response model / a recommended activity regimen (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1 and 7: the limitation of steps: 
… create a recommended baseline activity regimen for achieving at least one immunity-related goal; determine when activity data indicates a user activity that deviates from the recommended baseline activity regimen to a predetermined threshold degree; and provide feedback to the user for correcting the deviation from the recommended baseline activity regimen as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a physical therapist who prescribes different activity based on the patient’s information.  Specifically, the claims encompass a therapist mentally create a recommended baseline activity regimen for achieving at least one immunity-related goal; determine when activity data indicates a user activity that deviates from the recommended 
Re claim 16: the limitation of steps: 
… create a personalized immune-response model for a user, which is based on a clinically created immune-response model as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a therapist who prescribes different activity based on the patient’s immune-response.  Specifically, the claims encompass a physical therapist mentally create a personalize immune-response model.  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 7 and 16 recite that an activity sensor, a processor, a memory, a display… pressure sensor.  The analysis or information is used for providing recommendations for activity regimen and personalized immune-response model.  Thus, human activity in the areas of physical therapy is organized based on the assessments and evaluations (social activities, teaching, and following rules or instructions); wherein a therapist provides assessment and instructions to a patient (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical 2019 PEG.
With respect to the instant claims, the claims recite the additional elements of: an activity sensor coupled with a processor, a communication interface and a memory (claim 1); a display (claims 3, 19); at least one processor (Claim 7); a computing device (Claims 8, 20); an activity sensor … at least one of a heart rate monitor, an accelerometer, a blood pressure monitor, an external temperature monitor, a body temperature monitor, a location tracking system, a pressure sensor, a skin conductance sensor, and a blood oxygen level sensor (Claim 15); a display, a prediction engine comprising a processor and a memory (Claim 16);  an activity sensor (Claim 18); 
The limitations of sensors (i.e.s, an activity sensor … at least one of a heart rate monitor, an accelerometer, a blood pressure monitor, an external temperature monitor, a body temperature monitor, a location tracking system, a pressure sensor, a skin conductance sensor, and a blood oxygen level sensor) configured to record a biological information of the user is mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method. 
The limitations of at least one processor, a computing device, a communication interface, a memory and a display consist of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 3, 7 – 8, 15, 16, 18 – 20 recite the additional elements (e.g., an activity sensor coupled with a processor, a communication interface and a memory (claim 1); a display (claims 3, 19); at least one processor (Claim 7); a computing device (Claims 8, 20); an activity sensor … at least one of a heart rate monitor, an accelerometer, a blood pressure monitor, an external temperature monitor, a body temperature monitor, a location tracking system, a pressure sensor, a skin conductance sensor, and a blood oxygen level sensor (Claim 15); a display, a prediction engine comprising a processor and a memory (Claim 16);  an activity sensor.) set forth above for Step 2A, Prong 2.  
Regarding these limitations, Applicant's specification only describes these features in a highly generic manner by stating that
"The activity sensors 502 can include one or more of a heart rate monitor, an accelerometer, a blood pressure monitor, an external temperature monitor, a body temperature monitor, a location tracking system, a pressure sensor, a skin conductance sensor, a blood oxygen level sensor, non-invasive glucose monitors, and a wide variety of other sensors that will be apparent to those with ordinary skill in the art having the benefit of this disclosure” (see applicant’s PG pub, [0056]). 
“The processor 1310 can include any general purpose processor and a hardware module or software module, such as module 1 1332, module 2 1334, and module 3 1336 stored in storage device 1330, configured to control the processor 1310 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. The processor 1310 may essentially be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. A multi-core processor may be symmetric or asymmetric … To enable user interaction with the computing device  1300, an input device 1345 can represent any number of input mechanisms, such as a microphone for speech, a touch-sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 1335 can also be one or more of a number of output mechanisms known to those of skill in the art
There is no indication in the Specification that Applicant’s have achieved an advancement or improvement in sensor technology and computation technology.   For purposes of the Alice/Mayo analysis, a specification demonstrates the well-understood, routine, conventional nature of step 2 "additional elements" when it describes them in a manner that indicates they are sufficiently well-known that they need not be described with particularity to satisfy 35 U.S.C. § 112(a).
Essentially, all Applicant has done here is use motion sensor and heart rate sensor to capture data, use computer processing technology to select target activity intensities (heart rate and pace), and generate information displays to a user. This is quintessentially "collecting information, analyzing it, and displaying certain results of the collection and analysis." Electric Power Group, 830 F.3d at 1353. Applicants’ method recites an "abstract idea" for which computers 2 Memorandum from the U.S. Patent & Trademark Office, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (Apr. 19, 2018) are invoked merely as a tool. Enfish, 822 F.3d at 1335-36.  In short, claims 1, 15 and 38 directed to an abstract idea that is implemented on a computer in a manner that merely states the abstract idea while adding the words "apply it." See Alice, 573 U.S. at 223. This is not sufficient for patent eligibility. 	
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 2016/0220867 A1) in view of Barduson et al. (US 2014/0378870 A1).
Re claims 1, 7:
1. Flaherty teaches an apparatus (Flaherty, Abstract) comprising: 
an activity sensor coupled with a processor, a communication interface and a memory storing instructions that, when executed by the processor (Flaherty, fig. 16, “ONE OR MORE SENSORS”; [0139]; [0053], “display”), cause the apparatus to: 
create a recommended baseline activity regimen for achieving at least one goal (Flaherty, fig. 16, 1605; fig. 18; fig. 17; [0028], “The method may then generate an initial schedule of exercises and other physical activities that will help the user improve the physical metrics and attain the established goals and target metrics in a predictable fashion”; Flaherty generates exercises activities for achieving a goal); 
determine when activity data indicates a user activity that deviates from the recommended baseline activity regimen (Flaherty, [0030]; [0031], “the software application may cause the client device to communicate the user's progress to the server, and the server may modify the fitness program according to the user's progress”; [0041], “the associated metrics may be communicated to the fitness program system 105 so the fitness program system 105 may automatically update the user's fitness program”; fig. 13A shows current and target metric feedback; Flaherty updates/modifies the fitness program based on the current user’s progress toward a goal); and 
provide feedback to the user for correcting the deviation from the recommended baseline activity regimen (Flaherty, figs. 5A – 13B; i.e., fig. 13A shows current and target metric feedback; [0031], “providing real-time coaching on the user's performance in the scheduled exercises”; [0088], “The real-105 based on a trainer's evaluation of the user's progress”; Flaherty updates/modifies the fitness program based on the current user’s progress toward a goal). 

Flaherty does not explicitly disclose determine when activity data indicates a user activity that deviates from the recommended baseline activity regimen to a predetermined threshold degree.   Barduson teaches an invention related to the field of exercise systems (Barduson, Abstract).  Barduson further teaches the step determine when activity data indicates a user activity that deviates from the recommended baseline activity regimen to a predetermined threshold degree (Barduson, [0019], “accept a first target threshold for the muscle mass and the fat mass in the body of the user and alter an amount of time for the physical activity based on a difference between the first target threshold and the actual muscle mass and the fat mass in the body of the user”; [0036]; [0040]).  Therefore, in view of Barduson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus/method described in Flaherty, by providing a predetermined threshold degree as taught by Barduson, in order to alter an amount of time for the physical activity based on a difference between the first target threshold and the actual muscle mass and the fat mass in the body of the user (Barduson, [0009]; [0019]). 

Flaherty teaches at least one goal includes user’s force metric and physical goal.  Flaherty does not explicitly disclose at least one immunity-related goal.  Barduson teaches create a recommended baseline activity regimen for achieving at least one immunity-related goal (Barduson, [0019], “the first target threshold and the actual muscle mass and the fat mass in the body of the user”; the office interprets “target … muscle mass” as one immunity-related goal).  Therefore, in view of Barduson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus /method described in Flaherty, by setting muscle mass as a goal as taught by 

7. A method comprising: 
receiving, by at least one processor, self-reported user input data; 
creating, by the at least one processor, a recommended baseline activity regimen based on the self-reported user input data; 
receiving, by the at least one processor, from an activity sensor, activity data for the user; 
determining, by the at least one processor, that the activity data indicates an activity that deviates from the recommended baseline activity regimen to a predetermined threshold degree; and 
providing, by the at least one processor, feedback to the user regarding the deviation from the recommended baseline activity regimen (See claim 1 rejection above). 

Re claim 2:
2. The apparatus of claim 1, wherein the communication interface is configured to receive self-reported user information, and wherein the recommended baseline activity regimen is created using the self-reported user information as a factor (Flaherty, fig. 15, 1502 - “User and/or Sensor Initial Inputs”; fig. 16, 1605; fig. 18; fig. 17; [0028], “The method may then generate an initial schedule of exercises and other physical activities that will help the user improve the physical metrics and attain the established goals and target metrics in a predictable fashion”; Flaherty generates exercises activities for achieving a goal). 

Re claim 3:
3. The apparatus of claim 1, further comprising: 
a display coupled with the processor, wherein the memory stores further instructions that, when executed by the processor, cause the display to display a representation of the recommended baseline activity regimen and a representation of the activity data (Flaherty, figs. 15 – 16; figs. 7 – 13B). 

Re claim 4:
modify the fitness program according to the user's progress”; [0041], “the associated metrics may be communicated to the fitness program system 105 so the fitness program system 105 may automatically update the user's fitness program”; fig. 13A shows current and target metric feedback; Flaherty updates/modifies the fitness program based on the current user’s progress toward a goal). 

Re claim 5:
5. The apparatus of claim 1, wherein the at least one immunity-related goal comprises at least one of immune cell or progenitor mobilization, altering circulation rates of one of immune cells or progenitors, changes in absolute or relative abundance of immune cell types in circulation, alterations in one of abundance or localization of immune cell proteins, changes in RNA expression, and alterations of immune cell structure (Flaherty, Abstract, “the developed training regimen configured to maximize conversion of type 1 muscle cells to type 2b muscle cells”; [0130], “certain muscles may be targeted for one or more additional exercises”; [0074], “the generation of the protein in a user’s body”; the Office interprets “muscle cells”, “certain muscles” and “protein” as one immunity-related goal and abundance of immune cell proteins, because muscle cell growths are alterations of immune cell structure). 

Re claim 6:
6. The apparatus of claim 1, wherein the activity data comprises at least one of heart rate, acceleration, blood pressure, external temperature, body temperature, geographical location, pressure, skin conductance, blood oxygen level, and glucose level (Flaherty, [0036]; [0058]). 

Re claim 8:
8. The method of claim 7, further comprising: receiving, from the user, consent to retrieve personal medical information about the user from a computing device; and retrieving, from the computing device, 

Re claim 9:
9. The method of claim 8, wherein the personal medical information includes blood sample analysis data (Flaherty, [0036], “oxygen levels in blood”). 

Re claim 15:
15. The method of claim 7, wherein receiving, from an activity sensor, activity data for the user further comprises: receiving the activity data from at least one of a heart rate monitor, an accelerometer, a blood pressure monitor, an external temperature monitor, a body temperature monitor, a location tracking system, a pressure sensor, a skin conductance sensor, and a blood oxygen level sensor. 

Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 2016/0220867 A1) in view of Barduson et al. (US 2014/0378870 A1) as applied to claim 9 above, and further in view of Moreau et al. (US 2016/0223567 A1).
Re claims 10 – 12:
Flaherty does not explicitly disclose create an updated activity regimen that increases the mobilization of at least one specific blood cell; nor disclose an updated activity regimen that increases a mobilization stacking effect on blood cell mobilization; nor the personal medical information includes the personal genetic information including at least one of single nucleotide polymorphism data and full genetic sequencing data. 

Moreau teaches an invention provides a method of predicting brace treatment outcome (Moreau, Abstract).  Moreau further teaches the limitation: personalizing the recommended baseline activity regimen based on the blood sample analysis data to create an updated activity regimen that increases the mobilization of at least one specific blood cell (Moreau, [0021], “its non-surgical treatments (i.e. bracing, physical therapies)”; [0069]; [0080], “the present invention also encompasses selecting the most efficient and least invasive known preventive action, treatment or follow-up schedule in view of the determined classification and concentration of circulating OPN level”; [0027], “measuring the level of OPN in a blood sample from the subject”); and wherein the blood sample analysis data comprises data for multiple blood draws performed over a period of time (Moreau, [0035], “the above methods of the present invention further comprise measuring the level of OPN in a blood sample from the subject periodically”), the method further comprising: personalizing the recommended baseline activity regimen to create an updated activity regimen that increases a mobilization stacking effect on blood cell mobilization (Moreau, [0027], “measuring the level of OPN in a blood sample from the subject”; [0035], “the above methods of the present invention further comprise measuring the level of OPN in a blood sample from the subject periodically”; [0112], “… the number of medical visits are increased to make sure that OPN levels are stable, preferably increase and remain as high as possible … subject is prescribed a brace treatment, the number of medical visits is increased to make sure that brace treatment lasts for an optimal time and the level of OPN does not decrease … the frequency of OPN monitoring is increased and/or the number of x-rays in a given period (e.g., 1, 2, 3, 6 or 12 months) is increased”; the OPN level in blood sample doesn’t decrease and only increase (stacking effect)); the personal medical information includes the personal genetic information including at least one of single nucleotide polymorphism data and full genetic sequencing data (Moreau, [0107], “refer to a genetic or metabolic predisposition of a subject”; [0122]).
Therefore, in view of Moreau, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Flaherty, by providing blood sample as taught by Moreau, since Moreau states high circulating OPN levels have a protective effect on some of the patients and have a detrimental effect (i.e., increasing their risk of developing a scoliosis) in subjects classified into other functional groups of patients (Moreau, [0071]).   Personalized treatment prescription according to each patient Gi-endophenotype and/or OPN level, early on following diagnosis thereby avoiding unnecessary delay in finding best treatment options which will ultimately improve IS treatment outcome (Moreau, [0073]).
Re claims 13 – 14:
Flaherty does not explicitly disclose creating a recommended baseline activity regimen based on the self-reported user input data further comprises: creating a blood mobilization model from clinical data for a sample of a population; and inputting the self-reported user information into the blood mobilization model; nor disclose creating a recommended baseline activity regimen based on the self-reported user input data further comprises: transmitting the self-reported user information to a computing device that creates a recommended baseline activity regimen by inputting the self-reported user information into a mobilization prediction model; and receiving the recommended baseline activity regimen from the computing device. 

Moreau teaches an invention provides a method of predicting brace treatment outcome (Moreau, Abstract).  Moreau further teaches the limitation: creating a recommended baseline activity regimen based on the self-reported user input data further comprises: creating a blood mobilization model from clinical data for a sample of a population (Moreau, [0025], “the classification of the subject into the FG2 or FG3 functional group … the classification of the subject into the FG1 functional group… the classification of the subject into the FG1 functional group and a high level of OPN in the blood sample from the subject is indicative that the subject is further unlikely to benefit from brace treatment … the classification of the subject into the FG2 or FG3 functional group and a high level of OPN in the blood sample from the subject is indicative that the subject is further likely to benefit from brace treatment”); and inputting the self-reported user information into the blood mobilization model (Moreau, [0089], “skeletal maturity, age and sex of the subject”); creating a recommended baseline activity regimen based on the self-reported user input data further comprises: transmitting the self-reported user information to a computing device that creates a recommended baseline activity regimen by inputting the self-reported user information into a mobilization prediction model; and receiving the recommended baseline activity regimen from the computing device (Moreau, [0017], “skilled practitioner (e.g., the treating physician) can select the most appropriate treatment regimen based on the subject's classification. The particular choice of treatment or combination of treatment will be adapted based on the subject's classification and optionally based on his/her level of circulating OPN. For example, brace treatment may be delayed, shortened/lengthened, the choice of a particular brace or braces adapted (in view of age, sex, and Cobb's angle) and the time at . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 2016/0220867 A1) in view of Mayou et al. (US 2015/0118658 A1).
Re claim 16:
16. An apparatus (Flaherty, Abstract) comprising: 
a display configured to display a user interface for receiving user information (Flaherty, fig. 16, “ONE OR MORE SENSORS”; [0139]; [0053], “display”); 
a prediction engine comprising a processor and a memory storing instructions that, when executed by the processor (Flaherty, [0004], “predicting the user's physical metrics after using the fitness program, and improving the user's physical metrics”; [0024]), cause the apparatus to: 
create a personalized immune-response model for a user, which is based on a clinically created immune-response model for a particular statistical population associated with the user (Flaherty, [0088], “the coaching information for the user may be based on the performance of the user during a running exercise and based on the one or more algorithms. The one or more algorithms may be generated and modified based on data sampled and analyzed over years of collection and testing of various users”; [0056], “The interactions via the third party integration I/O 204 may allow for comparisons of the user's progress to be made with other users' progress in similar fitness programs or having similar target performance metrics or may allow for the user to request assistance from another user or a trainer”) and based on personal medical information associated with the user, the clinically created immune-response comprising at least one of age, sex, height, weight (Flaherty, [0032], “initial inputs that most users know (for example, age, weight)”; [0080], “The user profile information fields 415 include a name field, an age field, a sport field, a position or event field, a height field, a weight field, and a hex bar deadlift field”; the data collected from other users can be used to generate coaching algorithm), personal genetic information comprising at least one of single nucleotide polymorphism data, full genetic sequencing data, and blood sample analysis data, and 
the plurality of clinically created immune-response models each indicate a correlation for a particular statistical population between clinically measured activity data and at least one clinically measured immunity-related goal (Flaherty, [0088], “the coaching information for the user may be based on the performance of the user during a running exercise and based on the one or more algorithms. The one or more algorithms may be generated and modified based on data sampled and analyzed over years of collection and testing of various users”; [0056], “The interactions via the third party integration I/O 204 may allow for comparisons of the user's progress to be made with other users' progress in similar fitness programs or having similar target performance metrics or may allow for the user to request assistance from another user or a trainer”), 
the activity data comprising at least one of heart rate, acceleration, blood pressure, external temperature,body temperature, geographical location, pressure, skin conductance, blood oxygen level, and glucose level (Flaherty, [0036]; [0058]), and 
and the at least one immunity-related goal comprising at least one of immune cell or progenitor mobilization, altering circulation rates of one of immune cells or progenitors, changes in absolute or relative abundance of immune cell types in circulation, alterations in one of abundance or localization of immune cell proteins, changes in RNA expression, and alterations of immune cell structure (Flaherty, Abstract, “the developed training regimen configured to maximize conversion of type 1 muscle cells to type 2b muscle cells”; [0130], “certain muscles may be targeted for one or more additional exercises”; [0074], “the generation of the protein in a user’s body”; the Office interprets “muscle cells”, “certain , because muscle cell growths are alterations of immune cell structure). 

Flaherty does not explicitly disclose the plurality of clinically created immune-response models each indicate a correlation for a particular statistical population between clinically measured activity data and at least one clinically measured immunity-related goal.  

Mayou et al. (US 2015/0118658 A1) teaches an invention generally to medical devices such as a continuous glucose sensor, including systems and methods for adaptive interface processing of sensor data.  Mayou further teaches a plurality of clinically created immune-response models each indicate a correlation for a particular statistical population between clinically measured activity data and at least one clinically measured immunity-related goal (Mayou, [0063], “measure glucose in the blood using one or more measurement techniques, such as enzymatic, chemical, physical, electrochemical, fluorescent, spectrophotometric, polarimetric, calorimetric, iontophoretic, radiometric, immunochemical, and the like”; [0131]; [0140], “For example, for a patient query, the system is configured to respond with a weighted response where x % weight is given to the user's past data and y % weight is given to data of other users under the same condition such that the sum of x and y is 100%. Historical referencing and learning based on the user themselves, and how they compare to a broader population, provides inputs that may be useful to the adaptation process (within adaptive reporting process 200, adaptive goal setting process 500 or adaptive guidance process 600) to better identify how trend or health projects forward and what interventions/actions/steps are possible and most successful at resolving situation or maintaining a desired state”; [0178], “information for the patient and other patients with similar conditions to the patient may be stored remotely (e.g., in the cloud) … compares it to big data in the cloud of other users who avoided the same condition and present actionable recommendations. The comparison may obtain the aggregated data and perform the matching on the device”).   Therefore, in view of Mayou, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Flaherty, by providing recommendation based on data of other users as taught by Mayou, since Mayou states “Historical referencing and learning based on the user how they compare to a broader population, provides inputs that may be useful to the adaptation process (within adaptive reporting process 200, adaptive goal setting process 500 or adaptive guidance process 600) to better identify how trend or health projects forward and what interventions/actions/steps are possible and most successful at resolving situation or maintaining a desired state” (Mayou, [0140]). 

Claims 17 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 2016/0220867 A1) in view of Mayou et al. (US 2015/0118658 A1) as applied to claim 16 above, and further in view of Moreau et al. (US 2016/0223567 A1).
Re claims 17 – 21:
Flaherty does not explicitly disclose an activity that is predicted to produce a blood mobilization response for the user; a correlation between the user activity and an actual blood mobilization response observed in the blood sample data; and modify the personalized immune-response model based on the correlation between the user activity and the actual blood mobilization response.  Moreau teaches Flaherty’s deficiency; specifically, 17. The apparatus of claim 16, wherein the instructions when executed by the processor further cause the apparatus to: identify, based on the user information, the particular statistical population associated with the user and request the clinically created immune-response model for the particular statistical population associated with the user; identify, based on the personalized immune-response model, an activity that is predicted to produce a blood mobilization response for the user; and display at least one user interface element representing the activity and the predicted blood mobilization response.  18. The apparatus of claim 17, further comprising an activity sensor coupled with the processor, the activity sensor configured to receive activity data from the user that describes a user activity, wherein the instructions when executed by the processor further cause the apparatus to: determine, based on the personalized immune-response model and the activity data, a predicted effect that the activity data has on the predicted blood mobilization response; and modify the at least one user interface element based on the predicted effect that the received activity data is predicted to have on the predicted blood mobilization response.  19. The apparatus of claim 18, further comprising a communication interface configured to retrieve blood sample data from a computing device, wherein the blood sample data is derived from a baseline blood sample for the user and a blood sample obtained from the user after the user performed the user activity, wherein the instructions when executed by the processor further cause the apparatus to: determine, based on the blood sample data, a correlation between the user activity and an actual blood mobilization response observed in the blood sample data; and modify the personalized immune-response model based on the correlation between the user activity and the actual blood mobilization response.  20. The apparatus of claim 19, wherein the instructions when executed by the processor further cause the apparatus to: compare the correlation between the user activity and the actual blood mobilization response to the clinically created immune-response model for the statistical population; and determine an activity modification, based on the comparison, that will predictively increase the blood mobilization response of the activity for the user; and display the at least one user interface element that indicates the activity modification.  21. The apparatus of claim 20, further comprising a communication interface configured to retrieve blood sample data from a computing device, wherein the blood sample data is derived from multiple baseline blood samples for the user and multiple blood samples obtained from the user after the user performed the user activity multiple times over a period of time, wherein the instructions when executed by the processor further cause the apparatus to: determine, based on the blood sample data, a correlation between the user activity and an actual blood mobilization response observed in the blood sample data; and modify the personalized immune-response model based on the correlation between the user activity and the actual blood mobilization response (Moreau, [0021], “its non-surgical treatments (i.e. bracing, physical therapies)”; [0069]; [0094], “The present invention also provides kits for predicting the risk of developing scoliosis, for predicting brace treatment outcome and for selecting the best treatment or preventive measures”; [0080], “the present invention also encompasses selecting the most efficient and least invasive known preventive action, treatment or follow-up schedule in view of the determined classification and concentration of circulating OPN level”; [0027], “measuring the level of OPN in a blood sample from the subject”; [0035], “the above methods of the present invention further comprise measuring the level of OPN in a blood sample from the subject periodically”; [0027], “measuring the level of OPN in a blood sample from the subject”; [0107], “refer to a genetic or metabolic predisposition of a subject”; [0122]; [0025], “the classification of the subject into the FG2 or FG3 functional group”; [0017], “skilled practitioner (e.g., the treating physician) can select the most appropriate treatment regimen based on the subject's classification. The particular choice of treatment or combination of treatment will be adapted based on the subject's classification and optionally based on his/her level of circulating OPN”).  Therefore, in view of Moreau, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Flaherty, by providing blood mobilization as taught by Moreau, since Moreau states high circulating OPN levels have a protective effect on some of the patients and have a detrimental effect (i.e., increasing their risk of developing a scoliosis) in subjects classified into other functional groups of patients (Moreau, [0071]).   Personalized treatment prescription according to each patient Gi-endophenotype and/or OPN level, early on following diagnosis thereby avoiding unnecessary delay in finding best treatment options which will ultimately improve IS treatment outcome (Moreau, [0073]).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Flaherty, by providing the appropriate treatment regimen based on the subject's classification / functional group as taught by Moreau, in order to provide general differential Gi-signaling dysfunction stratify patients into three functional groups (FG 1, FG2 and FG3) representing distinct biological endophenotypes (Moreau, [0007]).   Moreau further suggest that classifying the subject into functional group FGl, FG2 or FG3, wherein the classification enables the prediction of brace treatment outcome (Moreau, Abstract). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. US 10671704 B2 (‘704). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘704..
Claims 16 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. U.S. Patent No. US 10671704 B2 (‘704) in view of Moreau et al. (US 2016/0223567 A1).
The subject matter in claims 16 – 21 in the instant application is disclosed in the more specific claims of ‘704, except ‘704 does not explicitly disclose a clinically created immune-response model for a particular statistical population associated with the user and based on personal medical information associated with the user … wherein the statistical populations are defined by personal medical information comprising at least one of age, sex, height, weight, personal genetic information.  Moreau teaches ‘704’s deficiency (Moreau, [0069]; [0094], “The present invention also provides kits for predicting the risk of developing scoliosis, for predicting brace treatment outcome and for selecting the best treatment or preventive measures”; [0027], “measuring the level of OPN in a blood sample from the subject”; [0107], “refer to a genetic or metabolic predisposition of a subject”; [0122]; [0025], “the classification of the subject into the FG2 or FG3 functional group”; [0017], “skilled practitioner (e.g., the treating physician) can select the most appropriate treatment regimen based on the subject's classification. The particular choice of treatment or combination of treatment will be adapted based on the subject's classification and optionally based on his/her level of circulating OPN”).  Therefore, in view of Moreau, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Flaherty, by providing a particular statistical population associated with the user as taught by Moreau, since Moreau suggests personalized treatment prescription according to each patient Gi-endophenotype and/or OPN level, early on following diagnosis thereby avoiding unnecessary delay in finding best treatment options which will ultimately improve IS treatment outcome (Moreau, [0073]).   In order to provide a general differential Gi-signaling dysfunction stratify patients into three functional groups (FG 1, FG2 and FG3) representing distinct biological endophenotypes (Moreau, [0007]).   Moreau further suggest that classifying the subject into functional group FGl, FG2 or FG3, wherein the classification enables the prediction of brace treatment outcome (Moreau, Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715